DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0115025) in view of Lee et al. (US 2008/0102354).
Regarding claims 1 and 4, Kim et al. discloses in Figs 1-12, a non-aqueous electrolyte secondary battery ([0039]), comprising: a bottomed cylindrical case body (ref 20) having an opening (Fig 8); a wound-type ([0066]) electrode group (ref 10) that is housed in the case body (ref 20), and in which a positive electrode plate ([0078]) and a negative electrode plate ([0078]) are wound with a separator ([0078]) interposed between the positive electrode plate ([0078]) and the negative electrode plate ([0078]); at least one tape (ref 100) that is attached to an outermost peripheral surface (Fig 8, [0078], [0080]) of the electrode group (ref 10) to fix a winding-finish end ([0080], [0078], Fig 8) of the electrode group (ref 10) to the outermost peripheral surface (Fig 8, [0078], [0080]) of the electrode group (ref 10), wherein a current collector of the negative electrode plate ([0078], [0081] attached at ref 40) is exposed on at least a part of the 
Kim et al. does not explicitly disclose the tape is attached to each of both end portions of the electrode group in the winding axis direction.
Lee et al. discloses in Figs 1-6, a lithium secondary battery ([0003]) including a wound electrode assembly ([0027]) including adhesive tapes (refs 410, 420, 500, Fig 5) applied to upper and lower portions of the wound assembly (Fig 5).  Including multiple tapes enhances the secureness of the overall wound assembly structure ([0037]).
Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple tapes at ends of the wound assembly structure as disclosed by Lee et al. into the structure of Kim et al. to enhance the secureness of the overall wound assembly structure.

Further, the reference does not explicitly disclose the tape has multiple regions with different adhesive/base layer structures (“a region as viewed from a winding inner surface of the tape is divided into first regions each formed by the base material layer In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0115025) in view of Lee et al. (US 2008/0102354) as applied to claim 1 above, and further in view of Kobayashi et al. (US 2016/0336548).

It is well known in the art that the tape adhessive can have a variety of shapes of configurations, including striped, checkered, etc. (as evidenced by Kobayashi et al., [0088]).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify adhesive tape of Kim et al. to include a variety of adhesive material shapes, as taught by Kobayashi et al.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize the effectiveness/secureness of assembling winding as well as simplify the manufacturing process.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0115025) in view of Lee et al. (US 2008/0102354) as applied to claim 1 above, and further in view of Jang et al. (US 2007/0154787).
Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose first and second regions are arranged in a shape of stripes.
Jang et al. discloses in Figs 1-6, a battery (Abstract) including a wound electrode assembly ([0036]) including adhesive tape thereon in stripe form ([0052], Figs 3A, 5A, 
Jang et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the striped adhesive tape configuration disclosed by Jang et al. into the adhesive tape structure of Kim et al. to enhance sealing integrity of the overall electrode structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/973,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘685 application anticipate the instant claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/973,131 in view of Kobayashi et al. (US 2016/0336548).
Regarding claims 2-3, Co-pending application no. ‘131 discloses/anticipates all of the limitations of the aforementioned instant claims, but does not explicitly disclose first and second regions are arranged in a shape of stripes of a lattice pattern.
It is well known in the art that the tape adhessive can have a variety of shapes of configurations, including striped, checkered, etc. (as evidenced by Kobayashi et al., [0088]).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify adhesive tape of co-pending app no ‘131 et al. to include a variety of adhesive material shapes, as taught by Kobayashi et al.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize the effectiveness/secureness of assembling winding as well as simplify the manufacturing process.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/           Primary Examiner, Art Unit 1725